To compel respondent to allow relator, an attomey-at-law, to examine the records and files in respondent’s office; to enter motions or orders in the motion and order books; to receive and file and record cases, and to grant to relator the rights and privileges to which he is entitled as an attorney.
Application filed August 2, 1894.
Order to show cause granted October 3, 1894.
Writ granted, in the absence of return, with costs, October 23, 1894. The petition set forth that the Circuit Court was not in session and that no term of court would be held in that county until January next.